Morton, C. J.
The defendant’s objections to the complaint are for formal defects apparent on the face thereof, and should have been taken in the District Court. Pub. Sts. e. 214, § 25. Without discussing whether the objections, if duly taken by a motion to quash in the District Court, are well founded, it is enough to say that his motion to quash was made too late, and was therefore rightly overruled by the Superior Court.- Commonwealth v. Legassy, 113 Mass. 10. Commonwealth v. Doherty, 116 Mass. 13.

Exceptions overruled.